      Case 1:19-cv-00006-ENV-RML Document 44 Filed 11/02/20 Page 1 of 3 PageID #: 549

                                                                                                      OSEN LLC
                                                                                                  ATTORNEYS AT LAW
                                                                                                       WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                     1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                      T.212.354.0111




                                                      November 2, 2020

        VIA ECF

        Honorable Eric N. Vitaliano
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Singer, et al. v. Bank of Palestine, Case No. 1:19-cv-00006 (ENV) (RML)


        Dear Judge Vitaliano:

               Plaintiffs respectfully write in response to Defendant’s October 29, 2020 letter (ECF No.
        43) (“Def. Letter”) concerning Henkin v. Kuveyt Turk Katilim Bankasi, A.S., No. 19-cv-5394
        (BMC), 2020 WL 6143654 (E.D.N.Y. Oct. 20, 2020).

               As previously noted, Henkin rejects the argument that JASTA requires that the defendant
        possess more knowledge of its role in violence than does Halberstam. Henkin explained that in
        Halberstam defendant Hamilton’s aiding and abetting liability rested on her “general awareness
        of her role in the continuing criminal enterprise” from which violence was just “reasonably
        foreseeable.” Henkin at *7 (quoting Halberstam v. Welch, 705 F.2d 472, 488 (D.C. Cir. 1983)
        (emphasis added). She “did not intend to facilitate violence or even know that Welch was
        committing burglaries”—much less (an unplanned) murder. Id. As explained below, each of
        Defendant’s arguments is erroneous.

                First, Defendant’s letter argues that the Henkin court erroneously relied on Halberstam’s
        central requirement that the defendant have “general awareness of her role in the continuing
        criminal enterprise.” Def. Letter at 2. Defendant reasons that “criminal enterprise” must mean “an
        organization” and that a general awareness of one’s role supporting a terrorist “organization” “is
        insufficient under Linde and Siegel, which require not a defendant’s participation in a criminal
        organization, but instead a defendant’s awareness of its own role in the ‘violent or life-endangering
        activities.’” Id.

               But this assertion is flatly incorrect. The “continuing criminal enterprise” in Halberstam
        was not a person, and certainly not an “organization”—it was an ongoing scheme to traffic in stolen
        goods. What gave rise to the defendant’s liability was her knowing participation in that scheme,
        from which Dr. Halberstam’s murder was a natural and foreseeable consequence. Had the
        defendant provided assistance to Dr. Halberstam’s murderer that was wholly unrelated to their
Case 1:19-cv-00006-ENV-RML Document 44 Filed 11/02/20 Page 2 of 3 PageID #: 550
 Letter to Hon. Eric N. Vitaliano
 Nov. 2, 2020
 Page 2 of 3


 joint efforts to traffic in stolen goods, that assistance would not have resulted in her liability for
 murder. Likewise, Linde held that assistance provided to a foreign terrorist organization unrelated
 to terrorism—such as the deconflicting training at issue in Holder v. Humanitarian Law Project,
 561 U.S. 1, 21-22 (2010) (cited as an example in Linde)—might not be sufficient to show a
 defendant’s general awareness in a criminal enterprise that could foreseeably result in terrorist
 violence. Linde v. Arab Bank, PLC, 882 F.3d 314, 330 (2d Cir. 2018). So too in Henkin, the court
 correctly noted that at the Rule 12(b)(6) stage, plausible allegations that a defendant bank
 knowingly provided banking services to a terrorist organization also supports the reasonable
 inference that “terrorist and violent activities were a natural and foreseeable consequence” of that
 conduct.

          As the Henkin court further explained, Siegel v. HSBC N. Am. Holdings, Inc., 933 F.3d 217
 (2d Cir. 2019), is inapposite because the plaintiffs in Siegel failed to plausibly allege that the HSBC
 defendants processed any transactions at all for a terrorist organization or any of its affiliates—
 only another bank that had customers alleged to have raised funds for terrorist groups. Thus, “it
 was never alleged that HSBC was directly dealing with a terrorist organization or any of its known
 affiliates during the relevant timeframe…. Where the Siegel Court could excuse HSBC’s
 ignorance of its customer’s customers, a different standard should apply when a defendant-bank is
 dealing directly with a known terrorist organization, its fundraisers, mere conduits, or alter egos.”
 Henkin at *11.

         Second, Defendant has no response to the Second Circuit authority cited in Henkin showing
 that plaintiffs need not (and often cannot), “plead with specificity that the bank read” information
 connecting its customers to a terrorist organization, “absent discovery.” Henkin at *8-9. Instead,
 Defendant simply cites again the same “several district court cases … many of which are pending
 appeal before the Second Circuit or which heavily relied upon one of these cases.” Id. at *8. Again,
 “this supposed ‘trend’” finds no basis in “JASTA or Halberstam” or controlling Second Circuit
 law. Id.

         Third, in order to refute Henkin’s substantial assistance analysis, Defendant argues that the
 standard for general awareness in Linde—that knowingly providing support to an organization
 does not itself necessarily prove general awareness of a role in terrorist activities—is the standard
 for substantial assistance. See Def. Letter at 3. Having baldly (and self-servingly) misconstrued
 Linde, Defendant then argues that Plaintiffs must allege that transactions must be traced to “the
 perpetrators of any of the terrorist acts” or “used to prepare for or commit those Attacks”—a
 standard found nowhere in Linde, where the plaintiffs did not allege that the financial services
 Arab Bank provided were traceable to the three attacks at issue in that appeal.1 Courts have flatly
 rejected a “tracing” requirement for ATA claims. See, e.g., Pls. Opp. at 27 (citing Strauss v. Crédit
 Lyonnais, S.A., 925 F. Supp. 2d 414, 433 (E.D.N.Y. 2013) (“However, plaintiffs who bring an

 1
           Defendant also argues that Plaintiffs did not relate the transactions to “any other violent or life-threatening
 activity.” Def. letter at 3. In reality, Defendant held accounts for – among other Hamas institutions – the Islamic
 University of Gaza. Citing similar allegations in the Henkin complaint, Judge Cogan noted that “The al-Qassam
 Brigades had long used IUG’s facilities for terrorist activities and training, such as storing weapons on its campus,
 using its laboratories to develop and manufacture weapons, and using its rooms to hold meetings for Hamas leadership
 and operatives.” ” Henkin at *4.
Case 1:19-cv-00006-ENV-RML Document 44 Filed 11/02/20 Page 3 of 3 PageID #: 551
 Letter to Hon. Eric N. Vitaliano
 Nov. 2, 2020
 Page 3 of 3


 ATA action are not required to trace specific dollars to specific attacks to satisfy the proximate
 cause standard. Such a task would be impossible and would make the ATA practically dead letter
 because ‘[m]oney is fungible.’”)).2

         Finally, Defendant yet again elides the overwhelming set of cases holding that non-U.S.
 national plaintiffs may bring solatium claims under the ATA. It also repeats that “these same three
 plaintiffs have already had their claims dismissed with prejudice” in one outlier decision, Averbach
 for Estate of Averbach v. Cairo Amman Bank, No. 1:19-CV-00004-GHW, 2020 WL 1130733, at
 *2 (S.D.N.Y. Mar. 9, 2020), again ignoring that “these same three plaintiffs’” claims were upheld
 in Weiss v. Nat’l Westminster Bank PLC, 453 F. Supp. 2d 609, 620 (E.D.N.Y. 2006).


                                                         Respectfully submitted,


                                                         /s/ Michael J. Radine


 cc:      All Counsel via ECF




 2
          Defendant likewise suggests that Linde requires Plaintiffs to allege that BOP’s assistance to Hamas went to
 the specific “terrorist act from which a plaintiff’s injuries arise.” Def. Letter at 3. Of course, Hamilton did not provide
 assistance specific to the murder of Dr. Halberstam—she merely acted as the property crime enterprise’s “banker,
 bookkeeper, recordkeeper, and secretary.” Halberstam, 705 F.2d at 487.
